Title: To Alexander Hamilton from Timothy Taylor, 27 May 1799
From: Taylor, Timothy
To: Hamilton, Alexander


          
            Sir,
            Danbury May 27th 1799
          
          I have the Honor to inform you that the recruiting service in the circle under my Command has begun and as far as I can learn with tolerable success—from reflection & the best information I can obtain by visiting the sub district quarters, I am led to believe it would fecilitate the recruiting of the Regt. by delivering the cloathing to the recruits at the sub districts; that the Officers would feel greater responsibility in enlisting good men if they was to retain them for a while under thier immediate Command, & would be more emulous to excell each other in disaplineing the soldiers in thier respective Companies; that a number of likely recruits in Uniform in the different Towns would have great effect in induceing others to enlist; thier Uniforms could be altered to fit them with more convenience, and they would have a better oppertunity to dispose of the Cloathing they might have on hand—
          As tents is not furnished I find it would be imposable to cover the recruits were they all to be ordered to the districts rendizvouse; consiquently I have directed them to be cloathed & disaplined at the sub districts for the present—
          General Ebenezr. Huntington, & Major Huntington, has recommended to me Mr. John Brown of Preston for the appointment of Captain in the 13th Regiment Vice Capt. Chew declined; Austin Ledyard of New London for a Lieutenancy in said Company; & Nathaniel Noyes of Stonington in the place of Peter Richards Lieut. declined; & I would take the liberty to recommend Nathaniel Ruggles of Brookfield for Lieutenant to Capt. Bulfords Company Vice Truman Moseley, Paymaster; & John Beers of Darby who served as a Sergeant in the late American Army with reputation, for the Appointment of Lieut in Capt. Sanfords Company in the place of Waters Clark, Adjutant; & John Spaldin Jnr. of New Haven for the Appointment of Surgeons Mate to the Regiment; and as I fully believe they would do Honor to themselves & render service to the public was they to be appointed I wish they may suceed in obtaining them—
          I have the Honor to be Sir with Great respect your Obedient Servant—
          
            Timo. Taylor
          
          Honble. A. Hamelton Esquire—
        